C. A. 4th Cir. [Certiorari granted, 533 U. S. 928 and ante, p. 1072.] Motion of TCG Maryland, Inc., to treat brief of AT&T Communications of Illinois, Inc., et al., in Mathias et al. v. WorldCom Technologies, Inc., et al., No. 00-878 [certiorari granted, 532 U. S. 903], as brief of respondent TCG Maryland, Inc., in these cases granted. Motion of Illinois Bell Telephone Co., dba Ameriteeh Illinois, to consider brief filed in Mathias et al. v. WorldCom Technologies, Inc., et al., No. 00-878, as a brief as amicus curiae in these cases granted.
Justice O’Connor took no part in the consideration or decision of these motions.